             Case 1:08-cr-01092-DC Document 142 Filed 05/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                                    :

                     - against -                            :                 ORDER

JOSEPH SHERESHEVSKY,                                        :                 08 Cr. 1092 (DC)

                              Defendant.                    :

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

                    On May 7, 2020, defendant Joseph Shereshevsky moved pursuant to 18

U.S.C. § 3582(c)(1)(A) and the First Step Act of 2018 to reduce his sentence to time

served and three years' supervised release and for such other and further relief as this

Court deems just and proper. Dkt. Nos. 139-41. It is hereby ORDERED as follows:

                    (1) The Government shall respond to the motion by Monday, May 18,

2020; and

                    (2) If Mr. Shereshevsky wishes to submit reply papers, he shall do so by

Friday, May 22, 2020.

                    SO ORDERED.

Dated:              New York, New York
                    May 11, 2020
                                                                      /s/ Denny Chin_____
                                                                 DENNY CHIN
                                                                 United States Circuit Judge
                                                                 Sitting by Designation
